DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

Status of Claims
Claims 1, 4-7, and 9-14 are pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-7, and 9-14 are directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 12.  Claim 14 recites the limitations of deciding whether to record the transaction by looking at historical data of past transactions.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a transaction authorization request, using the account historical data to calculate “function values” for “predetermined functions”, providing result to a network, if transaction is authorized, adding transaction to cache – specifically, the claim recites 
“receive an authorisation request… from a transaction network…
calculate function values for  one or more predetermined functions for the account number…  using the transaction data records in the transaction cache…
the function values are determined from the transaction data elements… wherein the one or more predetermined functions are transaction velocities…
provide the calculated function values to the transaction network…  
add a transaction data record for that transaction to the transaction cache…
compute each of the transaction velocities for a predetermined period of time…
each transaction velocity is a sum of transaction amounts for all transactions for an account number conforming with a velocity rule for that transaction velocity in the predetermined period of time,” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “transaction system”, “acquirer network node”, “issuer network node”, “computing node”, “transaction network”, and “transaction cache”, in claim 14; and the additional technical element of “transaction network terminals” and “a processor”, in claim 12, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 12 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processor, a computing node, and transaction network terminals; a communication device such as transaction network; and a storage unit such as transaction cache.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 12, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1, 4-7, and 9-14 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“First… 35 U.S.C. 101… clarifying amendments set forth… possibly overcome the current 101 rejection,”
the examiner respectfully disagrees.   While the claims discloses the  different nodes – “acquirer network node” and “issuer network node”, performing different functions, but it appears to be recited more in a descriptive way of what the nodes do, as opposed to how the nodes are performing actions in the body of the claims.  These additional elements are recited as almost insignificant extra solution activity because they are merely transmitting and receiving information over a network.  They are also recited at the apply it level, because they are just used as tools for sending messages back and forth, operating as any generic computer would operate, recited at a high level of generality and is considered a tool for performing the abstract idea.

In response to applicant's argument that: 
“Secondly… claims integrate a unique combination of features into a practical application… calculate function values… authorization using the transaction… (reciting the remaining process disclosed in claim 1)… computer-implemented technical features provides the benefit of enabling fraud analysis for transactions using velocities without the need to read out velocities from data sources,”
the examiner respectfully disagrees.   First, the applicant is referring to the USPTO guidance published in the Federal Register on January 7, 2019.   Even under the guidance, the claims are still not patent eligible under 35 USC§ 101 for the very reasons recited by the applicant in the above quote.  The applicant arguments list procedural steps such as receiving a transaction authorization request, using the account historical data to calculate “function values” for “predetermined functions”, providing result to a network, if transaction is authorized, adding transaction to cache.  These are part of a process that is an abstract idea.  There may be “practical” purpose in doing it in the broad meaning of word; but it does not qualify as integrating the idea into a practical application under the new guidance.  Under the guidance, the claimed invention must improve a technology or technical field, not merely links the use of the judicial exception to a particular technological environment or field of use.

In response to applicant's argument that: 
“unconventional combination… taken as a whole the claims recite elements that amount to an inventive concept- "significantly more",”
the examiner respectfully disagrees.   One of the major focuses of the Alice’s 101 inquiry is whether the technical elements constitute something “significantly more” to justify the patent monopoly that incorporates the abstract idea.  Here the examiner has determined that the elements involved in the recited process – “transaction system”, “acquirer network node”, “issuer network node”, “computing node”, “transaction network”, and “transaction cache”– undertake their roles in performance of their activities according to their generic functionalities.  As stated above, many of the technical elements are recited as almost insignificant extra solution activity because they are merely processing,  transmitting, and receiving information over a network.  And they are recited at the “apply it” level, because they are just tools for sending messages back and forth,  operating as any generic computer would operate, recited at a high level of generality and is just a tool for performing the abstract idea. Thus, the elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK H GAW/Examiner, Art Unit 3698